Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April 2009 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. and subsidiaries Financial Information as of December 31, 2008 and 2007, and Report of Independent Registered Public Accounting Firm FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 01.01 - IDENTIFICATION 01 - CVM CODE 02 - NAME OF COMPANY 03 - TAXPAYER NO. 00043-4 ARACRUZ CELULOSE S.A. 42.157.511/0001-61 04  NIRE 3200000 01.02 - ADDRESS OF HEAD OFFICES 01 - COMPLETE ADDRESS 02 - DISTRICT Cam. Barra do Riacho, s/n - km 25 Barra do Riacho 03 - ZIP CODE (CEP) 04 - CITY 05 - STATE 29.197-000 Aracruz Espírito Santo 06 -AREA CODE 07 - TELEPHONE 08 - TELEPHONE 09 - TELEPHONE 10 - TELEX 027 3270-2442 3270-2540 3270-2122 11 - AREA CODE 12 - FAX 13 - FAX 14 - FAX 027 3270-2590 3270-2170 3270-2001 01.03 - DIRECTOR OF MARKET RELATIONS (BUSINESS ADDRESS) 01 - NAME Marcos Grodetzky 02 - COMPLETE ADDRESS 03 - DISTRICT Av. Brigadeiro Faria Lima, 2277 - 3 th and 4 th Floor Jardim Paulistano 04 - ZIP CODE (CEP) 05 - CITY 06 - STATE 01.452-000 São Paulo São Paulo 07 - AREA CODE 08 - TELEPHONE 09 - TELEPHONE 10 - TELEPHONE 11 - TELEX 011 3301-4160 3301-4139 3301-4194 - 12 - AREA CODE 13 - FAX NO. 14 - FAX NO. 15 - FAX NO. 011 3301-4202 3301-4117 3301-4275 16 - E-MAIL invest@aracruz.com.br 01.04 - ACCOUNTANT / REFERENCE 1 -EXERCISE 2 - SOCIAL EXERCISE DATE BEGINNING 3 - SOCIAL EXERCISE DATE ENDING 1 - CURRENT YEAR 01/01/2008 12/31/2008 2 - LAST YEAR 01/01/2007 12/31/2007 3 - NEXT LAST YEAR 01/01/2006 12/31/2006 4 - NAME / ACCOUNTANT CORPORATE NAME 5 - CVM CODE Deloitte Touche Tohmatsu Auditores Independentes. 00385-9 6 - NAME OF THE TECHINICAL RESPONSIBLE 7 - CPF Nº JOSÉ CARLOS MONTEIRO 443.201.918-20 01.01 - IDENTIFICATION Pag.: 1 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 01 - CVM CODE 02 - NAME OF COMPANY 03 - TAXPAYER NO. 00043-4 ARACRUZ CELULOSE S.A. 42.157.511/0001-61 01.05 - CURRENT BREAKDOWN OF PAID-IN CAPITAL, NET OF TREASUARY STOCK NUMBER OF SHARES 1 2 3 (MIL) 12/31/2008 12/31/2007 12/31/2006 PAID-IN CAPITAL 1  COMMON 455,391 455,391 455,391 2 PREFERRED 577,163 577,163 577,163 3  TOTAL 1,032,554 1,032,554 1,032,554 IN TREASUARY 4  COMMON 483 483 483 5 PREFERRED 1,483 1,483 1,483 6  TOTAL 1,966 1,966 1,966 01.06 - COMPANY FEATURE 1 - TYPE OF COMPANY Commercial, Industrial & Other Types Of Business 2 - SITUATION In Operation 3 - ACTIVITY CODE 104 - Pulp Industry 4 - ACTIVITY OF THE COMAPNY Production Of Bleached Eucalyptus Pulp 5 -TYPE OF CONSOLIDATION Total 01.07 - SUBSIDIARIES EXCLUDED FROM CONSOLIDATED STATEMENTS 01  ITEM 02 - TAXPAYER NO. 03 - NAME 01.08 - PROVENTOS EM DINHEIRO 1 - ITEM 2 - EVENT 3 - APPROVAL 4 - PROVENTO 5 - PAYMENT BEGAN 6 - TYPE STOCK 7 - STOCK VALUE PROVENT 01 RD 03/18/2008 INTEREST ON STOCKHOLDERS 04/16/2008 ON 0.0643290218 02 RD 03/18/2008 INTEREST ON STOCKHOLDERS 04/16/2008 PNA 0.0707619240 03 RD 03/18/2008 INTEREST ON STOCKHOLDERS 04/16/2008 PNB 0.0707619240 04 AGO/E 04/30/2008 DIVIDENDS 05/14/2008 ON 0.1837972052 05 AGO/E 04/30/2008 DIVIDENDS 05/14/2008 PNA 0.2021769257 06 AGO/E 04/30/2008 DIVIDENDS 05/14/2008 PNB 0.2021769257 07 RD 06/20/2008 INTEREST ON STOCKHOLDERS 07/16/2008 ON 0.663967404 08 RD 06/20/2008 INTEREST ON STOCKHOLDERS 07/16/2008 PNA 0.0730364144 09 RD 06/20/2008 INTEREST ON STOCKHOLDERS 07/16/2008 PNB 0.0730364144 01.09 - DIRECTOR OF MARKET RELATIONS 01 - DATE 02 - SIGNATURE 03/26/2008 /s/ Marcos Grodetzky Pag.: 2 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 02.02  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1 TOTAL ASSETS 10,333,968 10,571,488 9,253,380 1.1 CURRENT ASSETS 2,092,224 1,427,231 1,294,830 1.1.1 CASH AND CASH EQUIVALENTS 2,028 2,045 1,736 1.1.2 CREDITS 973,744 494,042 357,124 1.1.2.1 CUSTOMERS 676,022 230,817 118,714 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 650,769 205,928 91,675 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 21,248 21,547 24,318 1.1.2.1.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - OTHERS 4,005 3,342 2,721 1.1.2.2 OTHERS CREDITS 297,722 263,225 238,410 1.1.2.2.1 EMPLOYEES 7,596 6,241 6,132 1.1.2.2.2 SUPPLIERS 1,723 4,052 3,259 1.1.2.2.3 SUBSIDIARIES 1,926 1,778 3 1.1.2.2.4 TAXES 264,490 239,343 226,420 1.1.2.2.5 OTHERS 21,987 11,811 2,596 1.1.3 INVENTORIES 272,815 196,330 213,130 1.1.3.1 SUPPLIES 115,406 99,626 97,838 1.1.3.2 RAW MATERIALS 75,355 68,629 60,648 1.1.3.3 FINISHED GOODS 81,877 28,001 54,345 1.1.3.4 PRODUCTSD IN PROCESS 0 0 0 1.1.3.5 OTHERS 177 74 299 1.1.4 OTHERS 843,637 734,814 722,840 1.1.4.1 DEBT SECURITIES 827,885 713,582 715,370 1.1.4.2 FINANCIAL APPLICATION 0 0 0 1.1.4.3 PREPAID EXPENSES 15,752 21,232 7,460 1.1.4.4 FIXED ASSETS AVAILABLE FOR SALE 0 0 0 1.1.4.5 OTHERS 0 0 10 1.2 CURRENT NOT ASSETS 8,241,744 9,144,257 7,958,550 1.2.1 LONG-TERM ASSETS 666,040 471,762 283,863 1.2.1.1 OTHERS CREDITS 647,153 400,726 241,499 1.2.1.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 37,329 43,699 0 1.2.1.1.2 SUPPLIERS 264,645 242,603 209,231 1.2.1.1.3 TAXES 345,179 114,424 32,268 1.2.1.1.4 OTHERS 0 0 0 Pag.: 3 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 02.02  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 354 423 6,376 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 354 423 6,376 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 18,533 70,613 35,988 1.2.1.3.1 DEBT SECURITIES 6,315 58,717 5,707 1.2.1.3.2 ESCROW DEPOSITS 12,218 11,896 30,281 1.2.1.3.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 7,575,704 8,672,495 7,674,687 1.2.2.1 INVESTMENTS 1,657,144 3,368,347 2,844,442 1.2.2.1.1 IN AFFILIATES 346,111 18,340 19,662 1.2.2.1.2 IN AFFILIATES - GOODWILL 0 0 0 1.2.2.1.3 IN SUBSIDIARIES 1,298,069 3,337,043 2,812,151 1.2.2.1.4 IN SUBSIDIARIES - GOODWILL 9,741 9,741 9,741 1.2.2.1.5 OTHER COMPANIES 3,223 3,223 2,888 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 5,862,272 5,134,178 4,545,119 1 2.2.2.1 LAND 1,187,050 1,016,292 764,003 1.2.2.2.2 BUILDINGS 366,516 480,591 449,661 1.2.2.2.3 MACHINERY AND EQUIPMENT 2,201,248 2,330,547 2,194,056 1.2.2.2.4 FORESTS 1,251,767 1,031,876 863,178 1.2.2.2.5 PROGRESS FOR SUPPLIER 347,095 16,355 66,387 1.2.2.2.6 CONSTRUCTION IN PROGRESS 313,196 165,928 107,778 1.2.2.2.7 OTHER S 195,400 92,589 100,056 1.2.2.4 DEFERRED CHARGES 56,288 169,970 285,126 1.2.2.41 INDUSTRIAL 0 1,105 3,684 1.2.2.4.2 FORESTS 0 0 0 1.2.2.4.3 ADMINISTRATIVE 0 0 0 1.2.2.4.4 GOODWILL ARISING ON INCORPORATION OF ENTITY 56,288 168,865 281,442 1.2.2.4.5 OTHERS 0 Pag.: 4 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 02.02  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2 TOTAL LIABILITIES 10,333,968 10,571,488 9,253,380 2.1 CURRENT LIABILITIES 875,295 737,898 840,288 2.1.1 LOANS AND FINANCING 535,529 166,608 185,236 2.1.1.1 LOANS AND FINANCING 459,004 166,608 0 2.1.1.2 DERIVATIVES 76,525 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 170,442 142,714 139,668 2.1.4 TAXES 99,936 51,090 77,452 2.1.5 DIVIDENDS PAYABLE 2,220 80,586 78,133 2.1.6 PROVISIONS 41,962 50,765 46,300 2.1.6.1 VACATION AND 13 th SALARY 24,236 21,868 21,095 2.1.6.2 PROFIT SHARING 17,726 28,897 25,205 2.1.7 LOANS FROM RELATED PARTIES 21,833 45,779 145,673 2.1.7.1 ADVANCES FROM SUBSIDIAIES 21,093 44,701 144,995 2.1.7.2 OTHER DEBTS TO SUBSIDIARIES 740 1,078 678 2.1.7.3 OTHER 0 0 0 2.1.8 OTHERS 3,373 200,356 167,826 2.1.8.1 OTHERS 3,373 356 826 2.1.8.2 PROPOSED DIVIDENDS 0 200,000 167,000 2.2 NOT CURRENT LIABILITIES 8,511,075 4,430,347 3,533,581 2.2.1 LOANS AND FINANCING 8,511,075 4,430,347 3,533,581 2.2.1.1 LOANS AND FINANCING 5,342,365 2,230,553 2,365,037 2.2.1.1.1 LOANS AND FINANCING 5,287,523 2,230,553 0 2.2.1.1.2 DERIVATIVES 54,842 0 0 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 442,799 786,923 549,068 2.2.1.3.1 LABOR CONTINGENCIES 14,893 18,012 14,997 2.2.1.3.2 TAX CONTINGENCIES 427,906 467,314 428,777 2.2.1.3.3 OTHERS 0 301,597 105,294 2.2.1.4 LOANS FROM RELATED PARTIES 2,613,269 1,333,845 548,019 2.2.1.4.1 ADVANCES FROM SUBSIDIARIES 2,613,269 1,333,845 548,019 Pag.: 5 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 02.02  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2.2.1.6 OTHERS 112,642 79,026 71,457 2.2.1.6.1 SUPPLIERS 36,780 0 7,419 2.2.1.6.2 OTHERS 75,862 79,026 64,038 2.5 STOCKHOLDERS EQUITY 947,598 5,403,243 4,879,511 2.5.1 PAID-IN CAPITAL 2,871,781 2,871,781 1,854,507 2.5.1.1 COMMON STOCK 1,266,551 1,266,551 783,599 2.5.1.2 PREFERRED STOCK 1,605,230 1,605,230 1,070,908 2.5.2 CAPITAL RESERVES 0 162,209 162,210 2.5.3 REVALUATION RESERVE 0 0 0 2.5.3.1 OWN ASSETS 0 0 0 2.5.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.5.4 REVENUE RESERVES (8,986 ) 2,369,253 2,862,794 2.5.4.1 LEGAL 0 389,485 338,454 2.5.4.2 STATUTORY 0 0 0 2.5.4.3 FOR CONTINGENCIES 0 0 0 2.5.4.4 UNREALIZED INCOME 0 0 0 2.5.4.5 FOR INVESTMENTS 0 1,988,754 2,533,326 2.5.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 0 2.5.4.7 OTHER UNREALIZED INCOME (8,986 ) (8,986 ) (8,986 ) 2.5.4.7.1 TREASURY STOCK (8,986 ) (8,986 ) (8,986 ) 2.5.5 RETAINED EARNINGS 0 0 0 2.5.6 ACCUMULATED LOSSES (1,915,197 ) 0 0 Pag.: 6 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 04.01  STATEMENTS OF CASH FLOWS - THOUSAND OF R$ 3  FROM : 01/01/2008 4  FROM : 01/01/2007 5  FROM : 01/01/2006 1  CODE 2  DESCRIPTION TO : 12/31/2008 TO : 12/31/2007 TO : 12/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 2,613,437 2,511,836 2,313,325 3.2 SALES TAXES AND OTHER DEDUCTIONS (41,389 ) (44,884 ) (33,916 ) 3.3 NET SALES REVENUE 2,572,048 2,466,952 2,279,409 3.4 COST OF GOODS SOLD (1,930,951 ) (1,831,176 ) (1,736,632 ) 3.5 GROSS PROFIT 641,097 635,776 542,777 3.6 OPERATING (EXPENSES) INCOME (5,621,147 ) 311,506 351,133 3.6.1 SELLING (56,912 ) (66,059 ) (67,279 ) 3.6.2 GENERAL AND ADMINISTRATIVE (106,275 ) (101,915 ) (121,076 ) 3.6.3 FINANCIAL (3,320,821 ) 252,656 (49,829 ) 3.6.3.1 FINANCIAL INCOME 208,003 277,961 319,048 3.6.3.2 FINANCIAL EXPENSES (3,528,824 ) (25,305 ) (368,877 ) 3.6.4 OTHER OPERATING INCOME 63,121 42,421 36,567 3.6.5 OTHER OPERATING EXPENSES (297,788 ) (83,757 ) (174,967 ) 3.6.5.1 PROVISION FOR LOSS TAX CREDIT (135,804 ) 104,925 (38,039 ) 3.6.5.2 GOODWILL AMORTIZATION ON ACQUISITION OF RIOCELL (112,577 ) (112,577 ) (112,577 ) 3.6.5.3 OTHER (49,407 ) (76,105 ) (24,351 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES (1,902,472 ) 268,160 727,717 3.7 OPERATING INCOME (LOSS) (4,980,050 ) 947,282 893,910 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (4,980,050 ) 947,282 893,910 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (57,074 ) (29,262 ) (27,570 ) 3.11 DEFERRED INCOME TAX ES 611,549 (196,303 ) (36,007 ) 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.13 REVERSION OF INTERESTS ON OWN CAPITAL 155,000 298,900 318,000 3.15 NET INCOME (LOSS) FOR THE PERIOD (4,270,575 ) 1,020,617 1,148,333 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE 0 0,99032 1,11425 LOSS PER SHARE (4,14382 ) - - Pag.: 7 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 04.01  STATEMENTS OF CASH FLOWS - THOUSAND OF R$ 3- FROM: 01/01/2008 4- FROM: 01/01/2007 5- FROM: 01/01/2006 1  CODE 2  DESCRIPTION TO: 12/31/2008 TO: 12/31/2007 TO: 12/31/2006 4.1 NET CASH PROVIDED BY OPERATING ACTIVITIES 1,067,706 1,520,530 (284,675 ) 4.1.1 NET CASH PROVIDED BY OPERATING 919,871 947,969 899,664 4.1.1.1 NET INCOME (LOSS) FOR THE YEAR (4,270,575 ) 1,020,617 1,148,333 4.1.1.2 DEPRECIATION, AMORTIZATION, AND 596,779 555,613 549,859 DEPLETION 4.1.1.3 EQUITY IN SUBSIDIARIES 1,902,472 (268,160 ) (727,717 ) 4.1.1.4 (GAINS) LOSSES ON DERIVATIVE 1,756,305 (52,605 ) 0 TRANSACTIONS 4.1.1.5 DEFERRED INCOME TAX AND SOCIAL (611,549 ) 196,303 36,007 CONTRIBUTION 4.1.1.6 INFLATION ADJUSTMENT AND EXCHANGE 1,396,181 (525,510 ) (207,258 ) RATE CHANGES 4.1.1.7 RESERVE FOR CONTINGENCIES, NET 34,258 121,635 61,729 4.1.1.8 ALLOWANCE FOR (REVERSAL OF) LOSSES ON 135,804 (104,925 ) 38,039 TAX CREDITS 4.1.1.9 NET BOOK VALUE OF PERMANENT ASSETS (19,804 ) 5,001 (222 ) WRITTEN OFF 4.1.1.10 AMORTIZATION OF GOODWILL 0 0 894 4.1.2 VARIATIONS IN THE ASSETS AND LIABILITIES 147,835 572,561 (1,184,339 ) 4.1.2.1 SHORT-TERM INVESTMENTS  EARNED (74,442 ) (35,649 ) (22,499 ) INCOME 4.1.2.2 ACCOUNTS RECEIVABLE (371,573 ) (219,061 ) 39,915 4.1.2.3 INVENTORIES (76,485 ) 16,800 (29,877 ) 4.1.2.4 TAX CREDITS (81,754 ) 9,845 (82,625 ) 4.1.2.5 OTHER 6,610 11,708 15,420 4.1.2.6 TRADE ACCOUNTS PAYABLE 63,417 4,474 25,995 4.1.2.7 ADVANCE FROM SUBSIDIARIES (INCLUDES 675,151 881,469 (1,107,364 ) INTEREST) 4.1.2.8 INTEREST ON LOANS AND FINANCING 46,447 (9,690 ) 23,790 4.1.2.9 INCOME TAX AND SOCIAL CONTRIBUTION 51,505 (28,770 ) 33,142 4.1.2.10 RESERVE FOR CONTINGENCIES (77,051 ) (80,321 ) (118,126 ) 4.1.2.11 DIVIDENDS RECEIVED FROM SUBSIDIARIES 0 0 25,181 4.1.2.12 OTHER (13,990 ) 21,756 12,709 4.1.3 OTHER 0 0 0 Pag.: 8 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 04.01  STATEMENTS OF CASH FLOWS - THOUSAND OF R$ 3- FROM: 01/01/2008 4- FROM: 01/01/2007 5- FROM: 01/01/2006 1  CODE 2  DESCRIPTION TO: 12/31/2008 TO: 12/31/2007 TO: 12/31/2006 4.2 NET CASH USED IN INVESTING ACTIVITIES (1,453,068 ) (1,257,400 ) (403,092 ) 4.2.1 SHORT- AND LONG-TERM INVESTMENTS (40,064 ) 37,032 296,695 4.2.2 PERMANENT ASSETS INVESTMENTS (207,386 ) (255,410 ) (53,327 ) 4.2.3 PROPERTY, PLANT AND EQUIPMENT (1,218,255 ) (1,040,042 ) (647,694 ) 4.2.4 EFFECT NET CASH , ORIGINATING FROM 0 0 ACQUISITION 1,737 4.2.5 PROCEEDS FROM SALE OF PERMANENT ASSETS 10,900 1,020 1,234 4.3 NET CASH PROVIDED BY FINANCING ACTIVITIES 385,283 (263,637 ) 689,097 4.3.1 ADDITIONS LOANS AND FINANCING 2,002,303 2,412,247 2,329,838 4.3.2 PAYMENTS LOANS AND FINANCING (1,183,654 ) (2,214,452 ) (1,096,513 ) 4.3.3 DIVIDENDS/INTEREST ON CAPITAL (433,366 ) (461,432 ) (544,228 ) 4.4 EFFECTS OF EXCHANGE RATE CHANGES 62 816 0 ON CASH AND CASH EQUIVALENTS 4.5 INCREASE (DECREASE) IN CASH AND (17 ) 309 1,330 CASH EQUIVALENTS, NET 4.5.1 CASH AND CASH EQUIVALENTS AT 2,045 1,736 406 BEGINNING OF THE YEAR 4.5.2 CASH AND CASH EQUIVALENTS AT END OF THE YEAR 2,028 2,045 1,736 Pag.: 9 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 05.01  STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (COMPANY)  FROM 01/01/2/31/2008  THOUSAND OF R$ 4  CAPITAL 5  REVALUATION 6  REVENUE 7  RETAINED 8  STOCKHOLDERS 1  CODE 2  DESCRIPTION 3- CAPITAL RESERVES RESERVES RESERVES RESERVES EQUITY 5.1 BALANCE, BEGINNING OF YEAR 2,871,781 162,209 2,369,253 0 5,403,243 5.2 PRIOR-YEAR ADJUSTMENTS 5.3 SALDO AJUSTADO 2,871,781 162,209 2,369,253 5,403,243 5.4 INCOME / LOSS FOR THE YEAR (4,270,575 ) (4,270,575 ) 5.5 APPROPRIATIONS (162,209 ) (2,378,239 ) 2,385,448 (155,000 ) 5.5.1 DIVIDENDS 5.5.2 INTERESTS ON OWN CAPITAL (155,000 ) (155,000 ) 5.5.3 OTHERS (162,209 ) (2,378,239 ) 2,540,448 5.6 REALIZATION OF RESERVES 5.8 CAPITAL INCREASE / REDUCTION 5.9 ESTABLISHMENT OF RESERVES 5.10 TREASURY STOCK 5.12 OTHERS (30,070 ) (30,070 ) 5.13 BALANCE, END OF THE YEAR 2,871,781 (8,986 ) (1,915,197 ) 947,598 Pag.: 10 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 05.02  STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (COMPANY FRO M 01/01/2/31/2007 - THOUSAND OF R$ 4  CAPITAL 5  REVALUATION 6  REVENUE 7  RETAINED 8  STOCKHOLDERS 1  CODE 2  DESCRIPTION 3- CAPITAL RESERVES RESERVES RESERVES RESERVES EQUITY 5.1 BALANCE, BEGINNING OF YEAR 1,854,507 162,209 2,862,795 4,879,511 5.2 PRIOR-YEAR ADJUSTMENTS 5.3 CAPITAL INCREASE / REDUCTION 1,017,274 (1,017,274 ) 5.4 REALIZATION OF RESERVES 5.5 TREASURY STOCK 5.6 INCOME / LOSS FOR THE YEAR 1,020,617 1,020,617 5.7 APPROPRIATIONS 521,717 (1,020,617 ) (498,900 ) 5.7.1 ESTABLISHMENT OF RESERVES 521,717 (521,717 ) 0 5.7.2 COMPLEMENT OF DIVIDENDS 5.7.3 PROPOSED DIVIDENDS (200,000 ) (200,000 ) 5.7.4 INTERESTS ON OWN CAPITAL (298,900 ) (298,900 ) 5.8 OTHERS 2,015 5.8.1 REVERSION DIVIDENDS 2,015 5.9 BALANCE, END OF THE YEAR 2,871,781 162,210 2,369,253 0 5,403,243 Pag.: 11 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 05.03  STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (COMPANY)  FROM 01/01/2/31/2006 - THOUSAND OF R$ 4  CAPITAL 5  REVALUATION 6  REVENUE 7  RETAINED 8  STOCKHOLDERS 1  CODE 2  DESCRIPTION 3- CAPITAL RESERVES RESERVES RESERVES RESERVES EQUITY 5.1 BALANCE, BEGINNING OF YEAR 1,854,507 162,210 2,199,461 4,216,178 5.2 PRIOR-YEAR ADJUSTMENTS 5.3 CAPITAL INCREASE / REDUCTION 5.4 REALIZATION OF RESERVES 5.5 TREASURY STOCK 5.6 INCOME / LOSS FOR THE YEAR 1,148,333 1,148,333 5.7 APPROPRIATIONS 663,333 (1,148,333 ) (485,000 ) 5.7.1 ESTABLISHMENT OF RESERVES 663,333 (663,333 ) 0 5.7.2 COMPLEMENT OF DIVIDENDS 5.7.3 PROPOSED DIVIDENDS (167,000 ) (167,000 ) 5.7.4 INTERESTS ON OWN CAPITAL (318,000 ) (318,000 ) 5.8 OTHERS 5.9 BALANCE, END OF THE YEAR 1,854,507 162,210 2,862,794 0 4,879,511 Pag.: 12 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 06  STATEMENTS OF VALUE ADDED  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3- FROM: 01/01/2008 4- FROM: 01/01/2007 5- FROM: 01/01/2006 TO: 12/31/2008 TO: 12/31/2007 TO: 12/31/2006 6.1 REVENUES 2,674,569 2,553,207 2,353,562 6.1.1 SALE OF PRODUCTS AND SERVICES 2,613,197 2,511,544 2,313,203 6.1.2 OTHER REVENUES 61,372 41,663 40,359 6.2 INPUTS PURCHASED FROM THIRD PARTIES (1,567,682 ) (1,427,011 ) (1,317,835 ) 6.2.1 COST OF SALES AND SERVICES (1,244,388 ) (1,208,493 ) (1,107,803 ) 6.2.2 MATERIALS, ELECTRIC POWER, OUTSIDE (323,294 ) (218,518 ) (210,032 ) SERVICES AND OTHER 6.2.4 OTHERS 0 0 0 6.3 GROSS VALUE ADDED 1,106,887 1,126,196 1,035,727 6.4 RETENTIONS (596,779 ) (555,613 ) (549,859 ) 6.4.1 DEPRECIATION, AMORTIZATION, AND (596,779 ) (555,613 ) (549,859 ) DEPLETION 6.4.2 OTHERS 0 0 0 6.5 WEALTH CREATED 510,108 570,583 485,868 6.6 WEALTH RECEIVED IN TRANSFER (3,281,122 ) 546,120 1,046,765 6.6.1 EQUITY IN SUBSIDIARIES (1,902,472 ) 268,160 727,717 6.6.2 FINANCIAL INCOME (1,378,650 ) 277,960 319,048 6.6.3 OTHERS 0 0 0 6.7 WEALTH FOR DISTRIBUTION (2,771,014 ) 1,116,703 1,532,633 6.8 DISTRIBUTION OF WEALTH (2,771,014 ) 1,116,703 1,532,633 6.8.1 EMPLOYEES 238,871 244,338 228,301 6.8.1.1 SALARIES AND WAGES 157,057 154,246 140,005 6.8.1.2 BENEFITS 70,585 80,157 78,153 6.8.1.3 SEVERANCE PAY FUND (FGTS) 11,229 9,935 10,143 6.8.1.4 OTHERS 0 0 0 6.8.2 TAXES AND CONTRIBUTIONS (545,368 ) 125,979 108,073 6.8.2.1 FEDERAL (601,792 ) 297,744 124,564 6.8.2.2 STATE 51,348 (175,529 ) (17,091 ) 6.8.2.3 MUNICIPAL 5,076 3,764 600 6.8.3 SUPPORT, SPONSORS AND DONATIONS 1,786,566 (286,435 ) 38,409 6.8.3.1 INTEREST 282,623 222,708 217,588 6.8.3.3 OTHERS 1,503,943 (509,143 ) (179,179 ) 6.8.4 SHAREHOLDERS (4,270,575 ) 1,020,617 1,148,333 6.8.4.1 INTEREST ON CAPITAL 155,000 298,900 318,000 6.8.4.2 DIVIDENDS 0 200,000 167,000 6.8.4.3 RETAINED EARNINGS (ACCUMULATED (4,425,575 ) 521,717 663,333 LOSSES) FOR THE YEAR 6.8.5 OTHERS 19,492 12,204 9,517 6.8.5.1 SUPPORT, SPONSORS AND DONATIONS 19,492 12,204 9,517 Pag.: 13 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 07.01  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2008 4  DATE 12/31/2007 5  DATE 12/31/2006 1 TOTAL ASSETS 11,867,860 9,936,792 9,577,120 1.1 CURRENT ASSETS 2,821,446 2,358,072 2,689,761 1.1.1 CASH AND CASH EQUIVALENTS 20,126 21,553 30,717 1.1.2 CREDITS 1,106,114 956,232 932,051 1.1.2.1 CUSTOMERS 686,879 629,725 620,920 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 654,433 604,835 590,784 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 21,248 21,547 24,318 1.1.2.1.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - SAWED WOOD 2,886 1,941 746 1.1.2.1.4 ACCOUNTS RECEIVABLE FROM CUSTOMERS  OTHERS 8,312 1,402 5,072 1.1.2.2 OTHERS CREDITS 419,235 326,507 311,131 1.1.2.2.1 EMPLOYEES 8,284 7,201 6,805 1.1.2.2.2 SUPPLIERS 2,422 4,973 3,871 1.1.2.2.3 TAXES 370,431 289,312 287,698 1.1.2.2.7 OTHERS 38,098 25,021 12,757 1.1.3 INVENTORIES 677,859 485,034 498,093 1.1.3.1 SUPPLIES 154,253 134,749 130,342 1.1.3.2 RAW MATERIALS 89,879 80,283 75,374 1.1.3.3 FINISHED GOODS 433,179 268,967 291,214 1.1.3.4 PRODUCTSD IN PROCESS 0 0 0 1.1.3.5 OTHERS 548 1,035 1,163 1.1.4 OTHERS 1,017,347 895,253 1,228,900 1.1.4.1 DEBT SECURITIES 862,030 779,266 1,135,768 1.1.4.2 . FINANCIAL APPLICATION 120,797 73,602 73,192 1.1.4.3 DERIVATIVES 0 6,053 0 1.1.4.4 PREPAID EXPENSES 34,520 36,332 19,930 1.1.4.5 FIXED ASSETS AVAILABLE FOR SALE 0 0 0 1.1.4.6 RETENTIONS ON FINANCING CONTRACTS 0 0 0 1.1.4.7 OTHERS 0 0 10 Pag.: 14 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 07.01  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2008 4  DATE 12/31/2007 5  DATE 12/31/2006 1.2 NOT CURRENT ASSETS 9,046,414 7,578,720 6,887,359 1.2.1 LONG-TERM ASSETS 1,307,277 572,677 396,084 1.2.1.1 CREDITS 1,277,671 496,196 359,471 1.2.1.1.1 Accounts receivable 37,328 43,699 0 1.2.1.1.2 SUPPLIERS 292,979 265,214 227,374 1.2.1.1.3 TAX CREDITS 88,587 162,143 99,948 1.2.1.1.4 OTHERS 15,930 25,140 32,149 1.2.1.1.5 DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION 842,847 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 29,606 76,481 36,613 1.2.1.3.1 DEBT SECURITIES 6,315 6,112 5,707 1.2.1.3.2 DERIVATIVES 0 52,605 0 1.2.1.3.3 ESCROW DEPOSITS 21,147 17,764 30,291 1.2.1.3.4 RETENTIONS ON FINANCING CONTRACTS 0 0 0 1.2.1.3.5 OTHERS 2,144 0 615 1.2.2 FIXED ASSETS 7,739,137 7,006,043 6,491,275 1.2.2.1 INVESTMENTS 19,605 21,563 22,570 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 16,382 18,340 19,662 1.2.2.1.3 OTHER COMPANIES 3,223 3,223 2,908 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 7,663,244 6,768,949 6,128,572 1.2.2.2.1 LAND 1,445,780 1,237,735 969,358 1.2.2.2.2 BUILDINGS 827,593 764,518 721,370 1.2.2.2.3 MACHINERY AND EQUIPMENT 3,032,398 3,210,133 3,119,718 1.2.2.2.4 FORESTS 1,511,064 1,198,549 999,556 1.2.2.2.5 PROGRESS FOR SUPPLIER 348,680 16,743 66,649 1.2.2.2.6 CONSTRUCTION IN PROGRESS 386,271 230,394 134,133 1.2.2.2.7 GOODS OF THE ADMINISTRATIVE SECTION AND OTHER GOODS 111,458 110,877 117,788 1.2.2.4 DEFERRED CHARGES 56,288 215,531 340,133 1.2.2.4.1 INDUSTRIAL 0 17,982 3,684 1.2.2.4.2 FORESTS 0 28,684 0 1.2.2.4.3 ADMINISTRATIVE 0 0 1.2.2.4.4 GOODWILL ARISING ON ACQUISITION OF ENTITIES 56,288 168,865 281,442 1.2.2.4.5 OTHERS 0 55,007 Pag.: 15 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 07.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2008 4  DATE 12/31/2007 5  DATE 12/31/2006 2 TOTAL LIABILITIES 11,867,860 9,936,792 9,577,120 2.1 CURRENT LIABILITIES 1,525,580 912,257 931,528 2.1.1 LOANS AND FINANCING 1,035,437 291,513 332,613 2.1.1.1 LOANS AND FINANCING 947,765 291,513 332,613 2.1.1.2 DERIVATIVES 87,672 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 258,115 194,849 184,319 2.1.4 TAXES 119,802 65,161 91,329 2.1.5 DIVIDENDS PAYABLE 2,220 80,586 78,133 2.1.6 PROVISIONS 50,887 58,126 53,418 2.1.6.1 VACATION AND 13th SALARY 28,847 25,384 24,388 2.1.6.2 PROFIT SHARING 22,040 32,742 29,030 2.1.7 LOANS FROM RELATED PARTIES 54,987 19,186 20,772 2.1.8 OTHERS 4,132 202,836 170,944 2.1.8.1 PROPOSED DIVIDENDS 0 200,000 167,000 2.1.8.2 OTHERS 4,132 2,836 3,944 2.2 NOT CURRENT LIABILITIES 9,370,697 3,659,665 3,827,991 2.2.1 LONG-TERM LIABILITIES 9,370,697 3,659,665 3,827,991 2.2.1.1 LOANS AND FINANCING 8,799,073 2,804,750 3,224,814 2.2.1.1.1 LOANS AND FINANCING 8,744,231 2,804,750 3,224,814 2.2.1.1.2 DERIVATIVES 54,842 0 0 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISIONS 458,545 775,374 531,168 2.2.1.3.1 LABOR CONTINGENCIES 24,491 23,129 12,378 2.2.1.3.2 TAX CONTINGENCIES 434,054 478,970 438,040 2.2.1.3.3 DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION 0 273,275 80,750 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.6 OTHERS 113,079 79,541 72,009 2.2.1.6.1 SUPPLIERS 0 0 7,419 2.2.1.6.2 OTHERS 113,079 79,541 64,590 2.4 MINORITY INTEREST 9,088 3,850 1,900 Pag.: 16 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 07.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 12/31/2008 4  DATE 12/31/2007 5  DATE 12/31/2006 2.5 STOCKHOLDERS EQUITY 962,495 5,361,020 4,815,701 2.5.1 PAID-IN CAPITAL 2,871,781 2,871,781 1,854,507 2.5.1.1 COMMON STOCK 1,266,551 1,266,551 783,599 2.5.1.2 PREFERRED STOCK 1,605,230 1,605,230 1,070,908 2.5.2 CAPITAL RESERVES 0 162,209 162,210 2.5.3 REVALUATION RESERVE 0 0 0 2.5.3.1 OWN ASSETS 0 0 0 2.5.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.5.4 REVENUE RESERVES (8,986 ) 2,369,253 2,862,794 2.5.4.1 LEGAL 0 389,485 338,454 2.5.4.2 STATUTORY 0 0 0 2.5.4.3 FOR CONTINGENCIES 0 0 0 2.5.4.4 UNREALIZED INCOME 0 0 0 2.5.4.5 FOR INVESTMENTS 0 1,988,754 2,533,326 2.5.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 0 2.5.4.7 OTHER UNREALIZED INCOME (8,986 ) (8,986 ) (8,986 ) 2.5.4.7.1 TREASURY STOCK (8,986 ) (8,986 ) (8,986 ) 2.5.6 RETAINED EARNINGS (1,900,300 ) (42,223 ) (63,810 ) Pag.: 17 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 08.01  STATEMENTS OF CASH FLOWS  CONSOLIDATED  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2008 TO: 12/31/2008 4  FROM: 01/01/2007 TO: 12/31/2007 5  FROM: 01/01/2006 TO: 2/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 4,134,630 4,352,175 4,385,042 3.2 SALES TAXES AND OTHER DEDUCTIONS (437,700 ) (505,262 ) (526,707 ) 3.3 NET SALES REVENUE 3,696,930 3,846,913 3,858,335 3.4 COST OF GOODS SOLD (2,545,012 ) (2,470,791 ) (2,315,016 ) 3.5 GROSS PROFIT 1,151,918 1,376,122 1,543,319 3.6 OPERATING (EXPENSES) INCOME (6,504,936 ) (345,063 ) (604,258 ) 3.6.1 SELLING (177,663 ) (169,906 ) (177,320 ) 3.6.2 GENERAL AND ADMINISTRATIVE (138,485 ) (128,229 ) (138,385 ) 3.6.3 FINANCIAL (5,924,596 ) 29,918 (134,250 ) 3.6.3.1 FINANCIAL INCOME (4,282,887 ) 215,471 349,825 3.6.3.1.1 INCOME 412,682 16,084 0 3.6.3.1.2 (GAINS) LOSSES ON DERIVATIVE TRANSACTIONS (4,695,569 ) 199,387 0 3.6.3.2 FINANCIAL EXPENSES (1,641,709 ) (185,553 ) (484,075 ) 3.6.4 OTHER OPERATING INCOME 83,891 53,209 50,860 3.6.5 OTHER OPERATING EXPENSES (346,125 ) (128,733 ) (204,556 ) 3.6.5.1 TAX LOSSES PROVISION (141,640 ) 84,425 (38,610 ) 3.6.5.2 GOODWILL AMORTIZATION ON ACQUISITION OF RIOCELL (112,577 ) (112,577 ) (112,577 ) 3.6.5.3 OTHER (91,908 ) (100,581 ) (53,369 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES (1,958 ) (1,322 ) (607 ) 3.7 OPERATING INCOME (LOSS) (5,353,018 ) 1,031,059 939,061 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (5,353,018 ) 1,031,059 939,061 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (63,416 ) (82,160 ) (68,909 ) 3.11 DEFERRED INCOME TAX ES 1,051,512 (203,644 ) (36,920 ) 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.13 REVERSION OF INTERESTS ON OWN CAPITAL 155,000 298,900 318,000 3.14 MINORITY INTEREST (3,533 ) (1,951 ) (1,101 ) 3.15 NET INCOME (LOSS) FOR THE PERIOD (4,213,455 ) 1,042,204 1,150,131 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE - 1,01127 1,11599 LOSS PER SHARE (4,08840 ) - - Pag.: 18 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 09.01  STATEMENTS OF CASH FLOWS  CONSOLIDATED  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3- FROM: 01/01/2008 4- FROM: 01/01/2007 5- FROM: 01/01/2006 TO: 12/31/2008 TO: 12/31/2007 TO: 12/31/2006 4.1 NET CASH PROVIDED BY OPERATING 1,114,952 1,342,629 1,388,844 ACTIVITIES 4.1.1 NET CASH PROVIDED BY OPERATING 1,257,671 1,631,476 1,757,846 4.1.1.1 NET INCOME (LOSS) FOR THE YEAR (4,213,455 ) 1,042,204 1,150,131 4.1.1.2 DEPRECIATION, AMORTIZATION, AND 696,569 661,758 646,869 DEPLETION 4.1.1.3 EQUITY IN SUBSIDIARIES 1,958 1,322 607 4.1.1.4 (GAINS) LOSSES ON DERIVATIVE 4,727,457 (46,552 ) 0 TRANSACTIONS 4.1.1.5 DEFERRED INCOME TAX AND SOCIAL (1,051,512 ) 203,644 36,920 CONTRIBUTION 4.1.1.6 INFLATION ADJUSTMENT AND EXCHANGE 917,513 (288,715 ) (177,808 ) RATE CHANGES 4.1.1.7 RESERVE FOR CONTINGENCIES, NET 33,635 133,195 64,100 4.1.1.8 ALLOWANCE FOR (REVERSAL OF) LOSSES ON 141,640 (84,425 ) 36,688 TAX CREDITS 4.1.1.9 NET BOOK VALUE OF PERMANENT ASSETS 3,866 9,045 (555 ) WRITTEN OFF 4.1.1.10 AMORTIZATION OF GOODWILL 0 0 894 4.1.2 VARIATIONS IN THE ASSETS AND LIABILITIES (142,719 ) (288,847 ) (369,002 ) 4.1.2.1 SHORT-TERM INVESTMENTS  EARNED (66,997 ) (17,510 ) (42,903 ) INCOME 4.1.2.2 ACCOUNTS RECEIVABLE 73,014 (183,521 ) (98,635 ) 4.1.2.3 INVENTORIES (188,150 ) 13,059 (58,903 ) 4.1.2.4 TAX CREDITS (118,930 ) 9,148 (139,805 ) 4.1.2.5 OTHER (1,430 ) (2,174 ) 30,387 4.1.2.6 TRADE ACCOUNTS PAYABLE 122,454 11,945 (1,786 ) 4.1.2.7 ADVANCE FROM SUBSIDIARIES (INCLUDES 0 0 0 INTEREST) 4.1.2.8 INTEREST ON LOANS AND FINANCING 62,664 (35,012 ) 18,863 4.1.2.9 INCOME TAX AND SOCIAL CONTRIBUTION 58,614 (25,838 ) 38,947 4.1.2.10 RESERVE FOR CONTINGENCIES (77,563 ) (81,752 ) (125,158 ) 4.1.2.11 DIVIDENDS RECEIVED FROM SUBSIDIARIES 0 0 0 4.1.2.12 OTHER (6,395 ) 22,808 9,991 4.1.3 OTHER 0 0 0 Pag.: 19 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 09.01  STATEMENTS OF CASH FLOWS  CONSOLIDATED  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3- FROM: 01/01/2008 4- FROM: 01/01/2007 5- FROM: 01/01/2006 TO: 12/31/2008 TO: 12/31/2007 TO: 12/31/2006 4.2 NET CASH USED IN INVESTING ACTIVITIES (1,494,886 ) (818,407 ) (595,130 ) 4.2.1 SHORT- AND LONG-TERM (11,034 ) 372,880 127,667 INVESTMENTS 4.2.2 PERMANENT ASSETS INVESTMENTS (74,952 ) 0 0 4.2.3 PROPERTY, PLANT AND EQUIPMENT (1,426,640 ) (1,194,223 ) (724,883 ) 4.2.4 EFFECT NET CASH , ORIGINATING FROM 1,737 0 0 ACQUISITION 4.2.5 PROCEEDS FROM SALE OF PERMANENT 16,003 2,936 2,086 ASSETS 4.3 NET CASH PROVIDED BY FINANCING 380,203 (519,297 ) (762,953 ) ACTIVITIES 4.3.1 ADDITIONS LOANS AND FINANCING 2,003,553 2,418,347 2,667,918 4.3.2 PAYMENTS LOANS AND FINANCING (1,189,984 ) (2,476,212 ) (2,886,643 ) 4.3.3 DIVIDENDS/INTEREST ON CAPITAL (433,366 ) (461,432 ) (544,228 ) 4.4 EFFECTS OF EXCHANGE RATE CHANGES ON 45,499 (13,679 ) (7,035 ) CASH AND CASH EQUIVALENTS 4.5 INCREASE (DECREASE) IN CASH AND CASH 45,768 (8,754 ) 23,726 EQUIVALENTS, NET 4.5.1 CASH AND CASH EQUIVALENTS AT BEGINNING 95,155 103,909 80,183 OF THE YEAR 4.5.2 CASH AND CASH EQUIVALENTS AT END OF 140,923 95,155 103,909 THE YEAR Pag.: 20 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 11 .  STATEMENTS OF VALUE ADDED  CONSOLIDATED  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3- FROM: 01/01/2008 4- FROM: 01/01/2007 5- FROM: 01/01/2006 TO: 12/31/2008 TO: 12/31/2007 TO: 12/31/2006 6.1 REVENUES 3,816,990 3,966,138 3,943,693 6.1.1 SALE OF PRODUCTS AND SERVICES 3,743,853 3,895,731 3,893,636 6.1.2 OTHER REVENUES 73,137 70,407 50,057 6.2 INPUTS PURCHASED FROM THIRD PARTIES (2,210,384 ) (2,082,741 ) (1,880,008 ) 6.2.1 COST OF SALES AND SERVICES (1,597,106 ) (1,588,441 ) (1,428,846 ) 6.2.2 MATERIALS, ELECTRIC POWER, OUTSIDE (613,278 ) (494,300 ) (451,162 ) SERVICES AND OTHER 6.2.4 OTHERS 0 0 0 6.3 GROSS VALUE ADDED 1,606,606 1,883,397 2,063,685 6.4 RETENTIONS (696,569 ) (661,758 ) (646,869 ) 6.4.1 DEPRECIATION, AMORTIZATION, AND (696,569 ) (661,758 ) (646,869 ) DEPLETION 6.4.2 OTHERS 0 0 0 6.5 WEALTH CREATED 910,037 1,221,639 1,416,816 6.6 WEALTH RECEIVED IN TRANSFER (4,284,845 ) 214,149 349,218 6.6.1 EQUITY IN SUBSIDIARIES (1,958 ) (1,322 ) (607 ) 6.6.2 FINANCIAL INCOME (4,282,887 ) 215,471 349,825 6.6.3 OTHERS 0 0 0 6.7 WEALTH FOR DISTRIBUTION (3,374,808 ) 1,435,788 1,766,034 6.8 DISTRIBUTION OF WEALTH (3,374,808 ) 1,435,788 1,766,034 6.8.1 EMPLOYEES 305,935 300,840 278,545 6.8.1.1 SALARIES AND WAGES 202,091 190,428 173,015 6.8.1.2 BENEFITS 89,952 98,048 93,420 6.8.1.3 SEVERANCE PAY FUND (FGTS) 13,892 12,364 12,110 6.8.1.4 OTHERS 0 0 0 6.8.2 TAXES AND CONTRIBUTIONS (973,325 ) 208,288 168,572 6.8.2.1 FEDERAL (1,035,529 ) 374,434 179,937 6.8.2.2 STATE 52,934 (172,991 ) (13,026 ) 6.8.2.3 MUNICIPAL 9,270 6,845 1,661 6.8.3 SUPPORT, SPONSORS AND DONATIONS 1,485,024 (129,394 ) 151,267 6.8.3.1 INTEREST 262,975 226,158 327,749 6.8.3.3 OTHERS 1,222,049 (355,552 ) (176,482 ) 6.8.4 SHAREHOLDERS (4,213,455 ) 1,042,204 1,150,131 6.8.4.1 INTEREST ON CAPITAL 155,000 498,900 485,000 6.8.4.2 DIVIDENDS 0 0 0 6.8.4.3 RETAINED EARNINGS (ACCUMULATED (4,368,455 ) 543,304 665,131 LOSSES) FOR THE YEAR 6.8.5 OTHERS 21,013 13,850 17,519 6.8.5.1 SUPPORT, SPONSORS AND DONATIONS 21,013 13,850 17,519 Pag.: 21 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 12.01 - INDEPENDENT ACCOUNTANTS LIMITED REVIEW REPORT (Convenience Translation into English from the original previously issued in Portuguese) Independent Auditors Report To the Shareholders, Board Members and Directors of Aracruz Celulose S.A. Aracruz  ES 1. We have audited the accompanying balance sheets ( company and consolidated ) of Aracruz Celulose S.A. (Company) as of December 31, 2008, and the related statements of operations, changes in shareholders equity ( company ), of cash flows and of value added for the year then ended, all expressed in Brazilian reais and prepared under the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements. 2. Our audit was conducted in accordance with auditing standards in Brazil and comprised: (a) planning of the work, taking into consideration the significance of the balances, volume of transactions, and the accounting and internal control systems of the Company, (b) checking, on a test basis, the evidence and records that support the amounts and accounting information disclosed, and (c) evaluating the significant accounting practices and estimates adopted by management, as well as the presentation of the financial statements taken as a whole. 3. For the reasons disclosed in note 2 (b) to the financial statements, the Company, with the concurrence of the Brazilian Securities and Exchange Commission (CVM), decided to postpone from December 31, 2008 to December 31, 2009 the adoption of procedures for the definition of its functional currency under Brazilian Generally Accepted Accounting Principles. The Company therefore prepared its financial statements and related disclosures in accordance with the functional currency practices in use through December 31, 2007, prior to the approval of Technical Pronouncement CPC 02 (Effects of the Changes of Exchange Rates and Conversion of Financial Statements) by CVM Ruling 534/08. This ruling made it obligatory for publicly quoted companies to adopt CPC 02 effective in the year ended December 30, 2008. The concurrence of the CVM with the postponement of the adoption of this accounting standard was granted to the Company without modifying, however, the stated standard or its effectiveness for 2008. 4. On December 31, 2008, long-term liabilities of the company totaled R$5,287,523 thousands and consolidated long-term liabilities amounted to R$ 8,744,231 thousands, relating to the debt arising on transactions with derivative Financial Instruments, and to financing obtained in the normal course of business. As described in note 14 (c), (d) and (e): (i) a pre contract (which management believes to be binding, based upon the opinions of external attorneys) was entered into with the creditors of the liability arising from transactions with derivatives, to which each of the creditors adhered individually, and which establishes the basic conditions under which management expects to conclude the negotiation of this debt and (ii) the Company has received proposals to adapt or exempt from compliance of the financial covenants with which the Company is not in compliance as of December 31, 2008, in respect of the financing obtained in the normal course of operations. Through the date of this opinion there are no final contracts signed between the parties which ratify these terms and conditions. Pag.: 22 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 12.01 - INDEPENDENT ACCOUNTANTS LIMITED REVIEW REPORT 5. In our opinion, except for the effects of the matter mentioned in paragraph 3 and except for the potential effects, if any, of the matter mentioned in paragraph 4, the financial statements referred to in paragraph 1 above represent adequately, in all material respects, the financial position of Aracruz Celulose S.A. ( company and consolidated ) as of December 31, 2008, the results of its operations, the changes in shareholders equity ( company ), the statements of cash flows and of value added for the year then ended in conformity with Brazilian accounting practices. 6. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 (a) to the financial statements, as a result of the losses generated in 2008 on transactions with derivative Financial Instruments, there was a substantial increase in the liabilities of the Company as of December 31 2008. Additionally, as described in paragraph 4 above and in note 14 (c) and (d), discussions are being held with creditors to renegotiate the terms and conditions for payment of debt. Management plans on this matter, as well as the plans to support the additional financial burden resulting from the debt arising from Financial Instruments transactions are also described in note 2 (a). The ability of the Company to continue as a going concern depends on the successful execution of these plans. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 7. We have previously audited the financial statements ( company and consolidated ) for the year ended December 31, 2007, presented for comparison purposes, covering the balance sheet, the statements of operations, of changes in shareholders equity ( company ), of cash flows and of value added, on which we have issued an unqualified opinion, dated January 10, 2008. As mentioned in note 2 (b), Brazilian accounting practices were altered as from January 1, 2008. The financial statements relating to the year ended December 31, 2007, presented in conjunction with those of 2008, were prepared in accordance with Brazilian accounting practices applicable through December 31, 2007 and, as permitted by Technical Pronouncement CPC 13 (Initial Adoption of Law 11,638/07 and of Provisional Measure No. 449/08), are not being represented with the adjustments for purposes of comparison between years. 8. The accompanying financial statements have been translated into English for the convenience of readers outside Brazil. Rio de Janeiro, March 26, 2009 Original signed by: Pag.: 23 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT This notice is not an offer to sell or an offer to buy securities in the United States. Any transactions involving offers of securities or offers to buy securities referred in this notice will not be carried out in the United States absent registration or an exemption from registration. Value Creation CELLULOSE MARKET The global economy faces its worst crisis in recent years. The loss of confidence spread through the market and the reduced availability of credit decreased overall economic activity, harming investors, companies and consumers. With the reduction of demand in all sectors, the pulp and paper industry has been heavily affected, as for all commodities. In this context, the global demand for printing and writing papers fell by 5.5% recorded in 2008, mainly in the larger consumer markets - the United States, Europe and Japan. The global pulp market, which until mid-2008 had shown an excellent performance, shrunk significantly in the last quarter of the year. After growing about 5% in the first half, the global demand for market pulp reduced a lot in the second half of the year, ending with fall of 0.9% in the year. The most common perception is that the United States, which announced the largest economic stimulus package, will come out of the recession between mid and late 2009, thereby contributing to the stabilization and growth of other regions. This scenario, allied with cuts to the existing capacities and the postponement or cancellation of new projects, must stop the deterioration of the balance between supply and demand and may result into a better scenario for the industry still in 2009.  STRATEGY Since the beginning of the global crisis worsening in the financial markets, with the consequent slowdown of major economies and decrease of demand by major commodities, Aracruz has taken measures to preserve operational efficiency and ensure its liquidity in the adverse scenario. The Company's strategic focus in the coming years, will be the emphasis on operational excellence to ensure greater cash flow, by reducing costs and expenses. These measures have started to generate positive results for the Company's operating performance, reducing its cash production cost, and permitting it to manage a higher level of debt in an environment of restricted credit. The Company's growth plan has been reassessed, leading to the postponement of capacity expansion projects, reducing the capital investments estimates for the coming years. Among the main measures already adopted by Aracruz in 2008, we point out the costs and operational expenses reduction, and postponement of the expansion of Guaiba Units (RS) and Veracel (BA). Pag.: 24 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT  GOVERNANCE Corporate Reorganization Votorantim Celulose e Papel (VCP) reported having completed negotiations with the members of Lorentzen, Moreira Salles and Almeida Braga families (Arapar Group) to purchase approximately 28% of the voting capital of Aracruz Celulose, for the amount of R$ 2.71 billion. Subsequently, on March 5, 2009, the Safra family exercised its tag along right, selling its share of approximately 28% of the voting capital. As result, VCP will own a share of 84% of the voting capital of Aracruz. Changes in financial management - Aiming to strengthen its governance and the financial area, the Company announced on November 17, the creation of the Control and Risk Management Board, in addition to the Financial and Investors Relation Board, which will monitor the activities related to financial and operational risks. On the same date, the executives Marcos Grodetzky and Evandro Coura assumed, respectively, as director of Finance and Investor Relations and director of Control and Risk Management of the Company. Internal controls - Besides the creation of a new Board of Control, the Company hired, by the end of 2008, PricewaterhouseCoopers to recommend best practices for internal controls and issue a diagnosis of the models for risk management and self assessment. Based on this diagnosis, the Company is reviewing its internal controls and implementing improvements in the management of corporate risks and self assessment practices. The main stages of this work include the revision of the governance model; process and controls framing, review of the financial policy and competence levels, and review of the reporting structure. As result, changes will be made in part of its organizational structure, strengthening, mainly the functions of financial and operational risks monitoring. Related to the process review, a detailed plan is in the final stage of drafting with recommendations for controls (approvals, reconciliations), automation, optimization and changes in wording and flow of activities and control matrix, which should result in new reports and flows suggestions. The reporting structure will be determined according to the information needs of senior management, and of the committees of the Board of Directors. So far, some steps have already been taken, including revisions of the approvals flow and the definition of a new model for risk management. Therefore, a high standard in the management of corporate risks is expected in the short term. Policy with respect to independent auditors - As required by CVM Instruction No. 381/03, Aracruz adopted as formal procedure, prior to hiring other professional services not related to accounting external audit, consultation with the Independent Auditors. This measure aims to assure that the execution of such services does not affect the independence and objectivity necessary for the execution of the independent audit, and obtain approval of its audit committee. Pag.: 25 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT Additionally, accordingly to CVM Instruction No. 381/2003, services contracted with the Company's current external auditors (Deloitte Touche Tohmatsu Auditores Independentes), for the fiscal year of 2008 to the Company and its subsidiaries, jointly-controlled and affiliate were: Date of hiring Time- Nature of services Total value of % in relation to audit services period fees (in R$) fees February 2008 12 months Audit 1,540,000.00 May 2008 5 weeks Services related to audit 130,000.00 8.44 % Several - Tax requirements review 35,354.00 (Brazil and abroad) 2.30 % Summary of the reasons explanation of Independent Auditors - Deloitte Touche Tohmatsu as Item IV, art. 2 of CVM Instruction No. 381/03: The execution of other professional services not related to the external audit described above does not affect the independence or objectivity in the conduct of external audit examinations of the Company and its subsidiaries / affiliates. The policy of acting with the Company in providing services not related to external audit is based on the principles that preserve the independence of the independent auditor, including: (a) the auditor should not examine his own work, (b) the auditor must not exercise management functions in companies where he performs external audit services and (c) the independent auditor should not promote the interests of the audited entity, none of which occurred during the rendering of services.  ECONOMIC AND FINANCIAL PERFORMANCE Consolidated statement of income (in millions of $ - Corporate Law) var% NET OPERATING REVENUE -4 % Cost of products sold 2.545 2.471 3 % GROSS PROFIT -16 % Commercial, administrative and other operational expenses 578 374 55 % RESULTS OF OPERATIONS EXCLUDING FINANCIAL RESULTS -43 % Net financial expenses, monetary variation and others 5.930 (27 ) - Income tax and interest on shareholders equity reversal (1.143 ) (13 ) - CONSOLIDATED NET INCOME ) - CONSOLIDATED ADJUSTED EBITDA (**) -15 % (**) Without the accounting adjustments that do not affect operating cash generation. Net operating revenue was primarily impacted by lower sales volume of pulp (-6%), compared with 2007, while the average net price of pulp was slightly higher than the previous year, as the effect of dollar appreciation against the real (6% - average) almost offset the increase in the price of the product in U. S. dollars (7%). Pag.: 26 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT The cost of products sold (cellulose) was impacted primarily by increased cost of production, due to the increase in the price of raw materials, and the higher cost of pulp purchased from Veracel, greater than the cost of freight, partially compensated by the fall of 6% in volume sold. Commercial, administrative and other operational expenses showed an increase of 55% in comparison with 2007, due mainly to the recovery of the provision for loss of VAT credits that was reversed in 2007 due to expected sales of credit and the establishment of the provision of credits earned in 2008. At the end of the year, the balance of provision for possible credit losses on ICMS was $ 360 million. As result, the operating cash generation, measured by EBITDA adjusted for non-cash items, was R$ 1.4 billion, with a margin of 39%, 15% below the U.S. $ 1.7 billion in 2007 (margin of 43%). The financial expenses totaled R$ 432 million, while negative financial income totaled a loss of $ 4,577 million in 2008, mainly due to the impact of loss on derivative transactions (R$ 4,696 million). The result of currency fluctuations and exchange rate losses totaled U.S. $ 915 million, mainly due to the devaluation of the real in the period (32%). As result, the loss was R$ 4,213 million, compared with net income of $ 1,042 million in 2007. The main changes in income comparing the two years were the following: R$ million Highest price of pulp denominated in reais 28 Lower sales volume of cellulose (68 ) Effect of price on cost (193 ) Higher operating expenses (204 ) Increase in net financial expenses, including monetary and Exchange rate variations (6.098 ) Lower provision for income tax and social contribution 1.274 Others 6 The net debt , composed of the total gross debt minus cash, increased R$ 6,467 million in comparison with 2007, mainly due to new debt resulting from losses on derivatives transactions and R$ 1,427 million in capital investments, partially compensated by the generation of operating cash.  CAPITAL INVESTMENTS Pag.: 27 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT In 2008, capital investments of Aracruz reached R$ 1,427 million - 20% higher than the amount in 2007 - which were allocated as follows: R$ million Silviculture 332 Purchase of land and forests 210 Other forestry investments 99 Current industrial investments 89 Optimization Project of Barra do Riacho Unit 37 Expansion projects of Guaíba Unit 444 Investing in Veracel 134 Investing in Portocel 54 Others 28 Subtotal Acquisition of Company, net of cash acquired 73 Total The Company's growth plan has been reassessed, leading to the postponement of projects for expansion and thus reducing the forecast for capital investment for the coming years. Expansion of Portocel - Portocel, the private terminal belonging to Aracruz Celulose (51%) and Cenibra, started in January 2008 the operations in its third berth for vessels. This step consolidates the project to expand the terminal, which had its capacity increased by 40%. The expansion project began in 2007 and involved the remodeling of the entire infrastructure of the terminal in order to tailor it to meet future challenges. The cargo handling capacity was raised from 11.4 million tons / year to 14 million tons / year. Acquisition of Boise - The Company acquired in July 2008, the operations of Boise Cascade do Brasil Ltda. for the amount of $ 47.1 million, comprising 15.4 hectares of land, of which 10.2 hectares are planted with eucalyptus. Guaíba Units Expansion - Aracruz announced on April 15, 2008 the approval by its Board of Directors, of the expansion of its Guaiba Unit, located in Rio Grande do Sul. The works began in the second half of 2008 but, due to the global economic crisis which directly affected the pulp market and the need to preserve the Companys liquidity, the Board decided to suspend temporarily the expansion of the unit. Aracruz maintains its intention to resume investments in the project as soon as the market conditions justify. Veracel Project II - In 2008, the investment related to the purchase of land and development of forests for the expansion of the Veracel plant in Bahia, amounted to R$ 58 million (50% stake in Aracruz). Aracruz, together with its partner Stora Enso decided, however, to postpone the plans to expand the plant by at least one year. Pag.: 28 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT New plant in Minas Gerais - Aracruz and the government of the State of Minas Gerais signed in July 2008, in Governador Valadares, a joint official report about the establishment in the region of a new plant with capacity to produce up to 1.4 million tons of pulp per year. In the second half of 2008, however, Aracruz suspended the purchase of land and forests for the project, as a result of the market conditions.  CAPITAL MARKET The increased perception of risk in financial markets stepped up from the third quarter, especially after the bankruptcy of investment bank Lehman Brothers, coupled with the strong reduction of global growth, contributed to the decrease in demand for commodities, including the cellulose market. Economic indicators now show retraction of the level of activity for the 4 th quarter, as observed by gross domestic product (GDP) U.S. (-0.1%), European Union (-0.2%) and Japan (-0.1%) compared with the previous quarter. In mid September, in the middle of the effects of international systemic crisis, the Brazilian currency strongly devalued against the dollar, negatively impacting the financial results with derivatives of the Company. On November 3, the Company announced, through publication of a Material Fact, the termination of 97% of its exposure to derivatives, with a financial loss of US$ 2.13 billion (fair value). The negotiations of the terms and conditions of restructuring the amounts owed to the banks that were counterparties in derivative transactions with the Company were closed on January 19, 2009, leaving the formalization of the final document. By the conditions agreed, the Company will pay the US$ 2.13 billion resulting from the transactions with derivatives, plus about US$ 500 million related to existing debt with some of the banks, which were included in the negotiations. The total period of redemption will be nine years. The only derivative transaction that was not terminated in 2008 is a swap with verification of strikes, with a total notional amount of US$ 300 million, with 6 monthly checks with notional value of US$ 50 million each. The checks will happen between April and September 2009, with limit of R$ 2.50 / US$ and without leverage. The positions of the other swap contracts were retained by the Company, with the objective of changing the exposure from the cost of its debt in local currency (TJLP and CDI) to an exposure in U.S. dollars, since approximately 98% of the Company's revenue comes from exports, denominated in US currency. Although the effects of the crisis have affected the liquidity of Aracruz, the business fundamentals remain strong: it is one of the lower cash production cost producer in the short-fiber cellulose market, with scale, a solid customer base and operational excellence, factors that resulted in an EBITDA margin of around 40% in 2008. Stock performance - the commodities sector has great participation in the composition of the theoretical portfolio index of Bolsa de Valores de São Paulo (Ibovespa). The reduction in global growth and lower demand for commodities was reflected in the shares value of companies of this sector. Consequently, the Ibovespa dropped 41% in 2008. In light of the events already described, in the same period the class B preferred shares of Aracruz had a depreciation of 81%, from R$ 12.91 on December 31, 2007 to R$ 2.49 on December 31, 2008. The daily Pag.: 29 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT average volume of securities traded on Bovespa and the New York Stock Exchange was 925 thousand, an increase of 42% in comparison with 2007. The investors base of the Company in Bovespa had a significant increase, from 5.6 thousand in 2007 to 17.3 thousand in 2008 (+ 207%). Total number of outstanding shares 1.030.587.806 Ordinary shares 454.907.585 Preferred shares 575.680.221 ADR (American Depositary Receipt) 1 ADR 10 class B preferred shares Market value R$ 2,6 billion Average daily financial volume negotiated - 2008 (Bovespa US$ 40 million and NYSE)* * source: Reuters Dividends and interest on shareholders equity - In October, Aracruz announced to the market a decision in the best interests of the Company and its shareholders, to cancel the credit and payment of interest on shareholders capital in the global amount of R $ 84 million, released in the Market Official Report of September 19, 2008, and foreseen to occur from October 15, 2008. However, two distributions of interest on shareholders equity during the first half of 2008, totaled R$ 155 million, or US$ 0.15 per Class B preferred share, as anticipation of the mandatory dividend for fiscal year 2008, with R$ 70 million declared on March 18, 2008 and R$ 85 million on June 20, 2008 in accordance with Article 9 of Law 9.249/95. Risk Classification - In the middle of the systemic crisis in the international financial market and following the announcement of losses in transactions with derivatives, disclosed by the Company to the market on September 25, 2008, Moody's, Standard & Poor's (S & P) and Fitch Ratings announced the lowering of ratings of Aracruz Celulose. S & P lowered the foreign currency rating of 'BBB' to 'BB' - positive outlook, Moody's reduced the foreign currency rating to 'Baa2' to 'Ba2' - review in outlook, and Fitch cut the rating currency foreign 'BBB' to 'BB +' - negative outlook. Intangible Assets - For the fourth consecutive year Aracruz Celulose has been classified for the Dow Jones Sustainability Index Global (DJSI World) 2008/2009, the New York Stock Exchange, which highlights best practices in corporate sustainability in the world. The Company was a leader in the category "Forestry Resources and Paper" and competed with 14 other companies in the forestry sector in the world. The Company was not selected for the Sustainability Index of Bovespa 2008/2009 (ISE), after it had taken part in all previous editions of the index. Aracruz intends to use the performance report provided by FGV as a tool for identifying opportunities for improvement that could be implemented in the assessed dimensions. Pag.: 30 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT Customer Satisfaction  SALES PERFORMANCE The economic and marketing adverse conjuncture, especially in the last quarter of 2008, impacted the cellulose sales volume of Aracruz, which totaled 2.9 million tons, about 6% below 2007. The European and Asian markets were the most to retract, absorbing respectively 37% and 20% of Aracruz's sales in 2008, against 41% and 23% in 2007. The North-American market recorded growth in the total sales of Aracruz, reaching about 40% of global distribution. This is because the majority of our sales to this market are for the production of high quality sanitary paper therefore less sensitive to market fluctuations. In general, the sanitary paper segment continued to be the main final user of Aracruzs cellulose, corresponding to about 60% of total sales. Other papers of high value, such as special papers, began to absorb a larger volume, representing a stake of 21% of total sales. Sales by region Sales by final use North America 40 % Sanitary papers 61 % Europe 37 % Papers for printing and writing 18 % Asia 21 % Special papers 21 % Brazil 2 % Internal Processes  RESEARCH AND TECHNOLOGY The innovation projects developed in 2008 led to gains in operational excellence, and in environmental and social performance as well as taking the Company moving into new technological frontiers. Noteworthy is the evolution in improving silvicultural and management of Eucalyptus globulus and their hybrids in the direction of a platform of different fibers. New research contributed to the improvement of forest productivity, particularly the results obtained in the integrated management of pests and diseases, understanding of physiological processes and quality of seedlings. The overall consumption of fertilizers and correctives was optimized through the intensive use of waste and better stratification of environments. Additionally, the Aracruz Bioindex was developed, which is a new management tool based on environmental indicators, enabling us to prioritize and monitor the actions of forest management in a continuous search for better environmental performance. The development of products advanced seeking to meet the main demands of the paper market, aiming to increase the participation of eucalyptus fiber. In the process, alternatives for differentiation of specific fibers were developed together with renowned partners, strategically selected. These alternatives include fiber engineering, pulp production process, use of chemical agents and technologies offered to the customer. The advances made have allowed us to maintain the supply of exclusive products in a commodity market. Pag.: 31 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT The research resulted in the technological maturity of alternatives for new markets, in addition to advances in basic and applied knowledge related to bioenergy, climate change and the eucalypt genome.  FORESTRY OPERATIONS Wood production and supply - Throughout 2008, the units of Barra do Riacho and Guaiba consumed 9.602 million cubic meters of wood for pulp production. Most (82%) of the raw material came from their own plantations, but has increased the participation of the wood supply from the Forestry Producer Program, which in 2008 represented 16%. At the end of the year, Aracruz had a total land base of about 511 hectares, with 313 thousand hectares (61%) of eucalyptus plantations and 198 hectares (39%) of native reserves. The Company maintains a ratio of 0.6 hectare of native reserves for each 1 ha planted with eucalyptus. In 2008, 102.5 million eucalyptus seedlings were produced in the Aracruz nurseries and more than 1 million native seedlings were supplied to the company by community nurseries and others. Forestry Producer Program - The program ended the year in 166 municipalities in the states of Espirito Santo, Rio de Janeiro, Bahia, Minas Gerais and Rio Grande do Sul, with 95.8 thousand acres of contracted, of which more than 92 hectares already planted. In 2008, the Forest Producer Program accounted for 15.9% of the supply of timber units of Barra do Riacho and Guaiba. 486 new contracts were established with the planting of about 14 thousand hectares of eucalyptus. Wood Logistics - The Company shipped by sea 1.9 million cubic meters of wood, which meant a reduction of 73 thousand truck shipment, contributing to the decrease in traffic on the BR-101 in stretches where Aracruz operates forests. Forestry certification  In 2008 Aracruz obtained the CERFLOR recertification for the standards of forest management and chain of custody. For the first time, it also renewed this recertification audit of the company's offices in the United States, Switzerland and Hungary. The Company intends to prepare itself over 2009 to start the certification process for its forests by the FSC in 2010.  CELLULOSE PRODUCTION The three industrial units of Aracruz produced 3.1 million tons of pulp in 2008, with 2.104 million tons in Barra do Riacho Unit, 453 tons in Guaiba Unit and 549 tons in Veracel. Learning and Development  PEOPLE MANAGEMENT Aracruz ended 2008 with 8,969 direct jobs, of which 2,665 employees and 6,304 were non permanent. During the period, the Company expanded 348 positions for personnel through external recruitment, in which 11% of places were occupied by trainees. On average, employees are 37 years of age, have worked Pag.: 32 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT for 12 years, 93% have at least completed high school, 87% are men, and 78% are natives of Espirito Santo, Rio Grande do Sul and Bahia states. Life quality - In 2008, Aracruz maintained programs to improve the quality of life for its employees and dependents, with emphasis on support for the employee and for cigarette addicts with rehabilitation training, retirement preparation, guidance on physical activity, food and education for the mother-child program (nursery and encouragement to breastfeeding). Supplementary retirement - The Aracruz Social and Security Foundation (Arus)  a closed entity for supplementary retirement, in which Aracruz is the main sponsor - reached the end of 2008 with 4,980 active and assisted participants, and a net worth of $ 516 million. Qualification and Development - In 2008, Aracruz maintained its investment in professional development activities, providing more than 207 thousand hours of training, approximately 78 hours per employee. Professional training in the community - in Espírito Santo and Bahia, Aracruz maintained in partnership with the National Service of Industrial Learning (Senai) and Rural (SENAR), training courses for forest machine operators, painters, sanitary firefighters, hardware furnishers and nurserymen. Since 2004, more than 700 employees completed the training. In Rio Grande do Sul, Aracruz promoted together with the Trade Union Institute for Vocational Training (Insiforp), the Municipality of Guaiba and the National System of Employment (Sine), the status of 536 women as bricklayers, carpenters, metal workers, plumbers and electricians and painters. Opportunity for young people - In 2008, Aracruz hosted 98 graduate level interns, primarily on courses in Administration, Life Sciences, Law and Engineering, and 36 trainees of vocational-technical level, mostly from Chemistry and Pulp and paper courses. Also the Minor Apprentice program of Aracruz and Portocel included 57 adolescents, aged between 14 and 18 years, from families of low income residents of the municipalities of Aracruz and Conceição da Barra (ES). Citizenship - The Aracruz Volunteer Program finished in 2008 with 560 inscribed volunteers, 72 which promoted voluntary actions and benefited 13,800 people. The focus of the program continued to support the actions of asylums, orphanages and patients in hospitals and collection of food, clothing, books and toys through the year. Also part of the activities were directed towards orientation programs for students in the creation and management of an enterprise, the development of community leaders and to promote interest in the business world.  SUSTAINABILITY Agreement with the indigenous communities of the Espírito Santo State - the main actions implemented under our responsibility this year was the monitoring of the demarcation of indigenous lands and cutting and removal of all the timber on the demarcated land. The contract with the NGO Anai, chosen by FUNAI and the Indians, was signed in December. Throughout the year, there was a relatively peaceful relationship with the communities, dotted by some tensions were overcome. Our challenge now is an opportunity to create a model different from the past relationship, which was guided by polarization and paternalism. Study on indigenous land in Rio Grande do Sul - Funai published a decree forming a Working Group (WG) to study the possible existence of an indigenous land at Ponta da Formiga, claimed by Guarani Pag.: 33 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT Indians. This is an area of 170 hectares located on the edge of the Barba Negra Ranch, owned by Aracruz, almost completely covered by native vegetation. There are no people inhabiting the site and a historical retrospective of Finance shows continuous occupation of a secondary Sesmarias since 1784, with extensive documentation. Aracruz The Company is monitoring the work of the WG. Quilombolas (African Brazilian Communities) - During the year, Aracruz intensified its relationship with the communities of northern Espírito Santo and southern Bahia, seeking a more active participation in discussions of local problems and the involvement of more actors in the dialogue process. Also in 2008, the Federal Regional Court of the 2nd Region, in a unanimous decision, overturned, from the stage of the reports, the process of INCRA expropriation of an area of the company for settlement of the community of Linharinho in the municipality of São Mateus (Espírito Santo). In addition, Aracruz requested the Federal Justice of Brasilia to annul the case. There is still no decision on a similar process on the São Jorge community, in the same city, also challenged by Aracruz. Relationship with community and social investments - It started the review process of social projects to promote its alignment with the business of the company. Thus, these projects have become the focus in biodiversity conservation and improving the quality of life of communities in their regions, integrating the social and economic environment with the local vocations. This activity is the responsibility of the Aracruz Bem de Raíz Institute, specifically set up for the development of social projects. Restructuring the Sustainability and Corporate Relations Department - The department was restructured to better manage the processes of sustainability, communication and political-institutional relations.  INFORMATION TECHNOLOGY Infrastructure and information security  several actions have been implemented seeking to optimize the use of the IT park, including consolidation and virtualization of servers, which provide increased performance, availability and contingency services as well as reduction in costs of maintenance and replacement of servers. We improved the safety, performance and availability of the corporate network and installed the Intrusion Prevention System and Automated Management of Vulnerabilities, operated by a Security Operations Center for remote working 24 hours / day, 365 days a year. IT Governance - We continue to implement a project of the IT Governance based on best market practices, which improve the standard of support of the Service Desk, with improvements in communication to users, extended hours of service and deployment of requires support. Sarbanes-Oxley controls were also improved with the deployment of new version of the tool for controls over maintenance of systems applications and the creation of a control group for maintenance of critical assessment and mitigation of the risks involved. Information Systems  We completed the implementation of the new version of the Integrated System Management, the SAP ERP (ECC 6.0), enabling greater automation of processes, productivity gains and improvement in access controls. We developed new features in the customers integration system and Pag.: 34 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 13.01 - REPORT OF MANAGEMENT logistics partners, increasing the automation of information flow and the number of integrated partners. We also implemented technology for the development of distance education, which has the agility and economy that the learning process requires. FOOTNOTE NON-GAAP Information - Reconciliation to GAAP information The Company believes that in addition to GAAP information, some financial indicators such as adjusted EBITDA and net debt, allowing managers, investors and analysts to compare and evaluate, more complete, performance and results of operations. Net debt represents gross debt less the total assets (cash, investments and short-term applications). Net debt is a financial indicator official BRGAAP and does not represent cash flow for the period indicated and should not replace the cash flow as a measure of liquidity or cash flow. The calculation of net debt is not a default should not be compared to net debt of other companies. Additionally, the Company believes that certain investors and financial analysts use net debt as an indicator of liquidity and financial leverage. Adjusted EBITDA The inclusion of Adjusted EBITDA information aims to provide a measure for assessing the cash flow of operations. The term EBITDA refers to an indicator defined as earnings (loss) before interest, taxes, depreciation and amortization. As Adjusted EBITDA excludes interest, income tax, depreciation and amortization, monetary and exchange rate variations and the result of equity, it provides an indicator of overall economic performance is not affected by debt restructurings, fluctuations in interest rates or in tax rates or changes in levels of depreciation and amortization and non-recurring expenses. However, the adjusted EBITDA is not a measure defined as GAAP and may not be comparable with indicators of the same name reported by other companies. Adjusted EBITDA should not be regarded as substitute for operating income or a better liquidity than operational cash flow, which are determined in accordance with GAAP. Adjusted EBITDA is provided to provide additional information with respect to their ability to pay debts, make investments and cover working capital needs. Pag.: 35 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 11.01 - NOTES TO THE FINANCIAL INFORMATION (Convenience Translation into English from the Original Previously Issued in Portuguese) CONTENTS OF NOTES TO THE FINANCIAL STATEMENTS We present the Notes to the Financial Statements, which are integral part of the Financial Statements of Aracruz Celulose S.A. (Company and consolidated), distributed as follows: 1. Operations 2. Presentation of financial statements 3. Summary of significant accounting practices 4. Consolidation principles and practices 5. Cash and cash equivalents and short-term investments 6. Trade accounts receivable 7. Inventories 8. Related parties 9. Tax credits and provision for income tax and social contribution Advances to suppliers - Forestry Program Investments Intangible assets Property, plant, and equipment Loans and financing Risk management and financial instruments Reserve for contingencies and legal obligations under litigation Shareholders equity Pension plan - ARUS Insurance Tax incentive  ADENE Reconciliation of Company and consolidated shareholders equity and net income (loss) Commitments Sales by geographic area Financial income (expenses) Other operating expenses (income) Compensation of key management personnel Supplemental information Subsequent event Authorization to conclude the financial statements Pag.: 36 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 11.01 - NOTES TO THE FINANCIAL INFORMATION 1 Operations Aracruz Celulose S.A. ("Aracruz", "Company" or "Parent Company") - based in Aracruz, in the State of Espírito Santo (ES), with plants located in the States of ES, Bahia (BA) and Rio Grande do Sul (RS) - was founded in 1967 and is engaged in the production and sale of bleached short-fiber eucalyptus pulp. The pulp is produced from reforested timber tracts, mainly from the Companys own forests, with annual installed production capacity of 3,210 thousand tons. Of this total, 2,330 thousand tons are turned out from the mill in Barra do Riacho (ES), 430 thousand tons from the mill in Guaíba (RS), and 450 thousand tons relating to its 50% stake in Veracel Celulose S.A. (Veracel), which runs the mill located in Eunápolis (BA), with total installed production capacity of 1,100 thousand tons per year. The Companys operations are integrated with those of its subsidiaries, jointly-owned subsidiary and associated company, which operate in the following areas: (i) pulp production (Veracel) (ii) forestation and reforestation of eucalyptus trees (Aracruz Riograndense Ltda. and Mucuri Agroflorestal S.A., the latter under a loan for use agreement), (iii) port services (Portocel - Terminal Especializado de Barra do Riacho S.A.), (iv) distribution of products in the international market [Aracruz Trading S.A., Aracruz Celulose (USA), Inc., Aracruz Trading International Commercial and Servicing Limited Liability Company (Aracruz Trading International Ltd.) and Riocell Limited] and Ara Pulp - Comércio de Importação e Exportação, Unipessoal Ltda. (Ara Pulp)], and (v) manufacture of solid wood products (Aracruz Produtos de Madeira S.A.). Due to the increase in port services rendered to third parties and the jointly-owned subsidiary Veracel, a need arose to carry out work to expand, revamp, and enhance the Barra do Riacho Private Terminal, concluded in January 2009. Faced by the systemic crisis in the global financial market and consequent slowing of the primary world economies, together with the impact of debt taken on as a result of transactions with derivative financial instruments, the Company decided to review its schedule for implementation of development projects. The Guaíba II Project already approved by the Board of Directors and controlling the necessary licenses to start operations has been delayed and investments foreseen will only be reinitiated after the first quarter of 2011, depending on the new Company´s strategic plan (Note 2), market conditions, and the financial situation. The steps to suspend construction activities for the factory have already been taken and it is estimated that the project will be completely halted in March 2009. The Company is presently negotiating with suppliers the consolidation of amounts owed, interruption of disbursements, and definition of strategies for storing and preserving items being manufactured. By the end of 2008, the accumulated investment in the project reached approximately US$917 million, including land acquisition that reached approximately 75% of the total area needed for the project. On July 1, 2008, the Company acquired Boise Cascade do Brasil Ltda., currently Aracruz Riograndense Ltda., for the amount of US$47 million, equivalent to R$74,952. The company, for which manufacturing activities had been discontinued, own assets that include forested areas (10.2 thousand hectares planted with eucalyptus, including 6.3 thousand hectares owned by third parties), buildings, equipment, and industrial plant. The acquisition aimed to meet the demand for expansion of the Companys forest reserves related to the Guaíba Unit expansion project, and the funds are part of investments in forests approved by the Board of Directors. 2 Financial statements presentation Pag.: 37 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 11.01 - NOTES TO THE FINANCIAL INFORMATION (a) Current Company Context Between May and September 2008, the Company entered into derivative transactions with several banks, seeking to protect its cash flow arising from export revenues. As a result of the world financial crisis, originated from the so called subprime crisis, which deteriorated abruptly in September 2008 with the consequent reversal of the outlook for exchange rates, the Company booked losses on the settlement of such transactions. This reversal of expectations, with the consequent devaluation of the real, resulted in (i) major losses to the Company, (ii) noncompliance with covenants on loan and finance contracts, and (iii) a need for the Company to seek a definitive agreement with the financial institutions, which were counterparties in the derivative transactions, in order to define the terms and conditions for payment of the debt resulting from these transactions. As reported in the Material Information Release published on November 3, 2008, the Company reached an agreement with the banks which were counterparties in several derivative transactions, in order to eliminate and 97% of the risk exposure, resulting in a total loss of approximately $2.13 billion (fair value). Soon after this Release was issued, the Company started negotiations with the group of banks on the terms and conditions for restructuring the amounts due as a result of these transactions, reaching an agreement with them on January 19, 2009. The balance of the principal of the debt resulting from this these transactions, was R$4,728,533 as of December 31, 2008. A binding pre-contract was signed with the banks and formalization of the terms and conditions expressed in this agreement is in the process of conclusion. Management is confident that the final agreement, once formalized, will reflect the terms and conditions described in note 14. As also disclosed in note 14 (c), the Company is negotiating with the remaining bank creditors the terms of the current covenants on financial contracts which were not in compliance as a result of the effects of the losses with derivatives. Management believes that negotiation of these clauses will be concluded with the creditors at the same time that the contractual formalization of the negotiations on the derivative is concluded. As a result of the advanced stage of these negotiations, management is confident about its conclusion that the terms and conditions and the binding pre contract will not be altered and is confident to maintain the accounting classification of the related amounts in line with the terms of the stated pre-contracts. On January 20, 2009, the Votarantim Group, through Votarantim Cellulose e Papel (VCP), informed that it had concluded negotiations with members of the Lorentzen, Moreira Salles and Almeida Braga families (Arapar Group) to acquire approximately 28% of the voting capital of Aracruz Celulose for the amount of R$2.71 billion. Subsequently, the Safra Group exercised its right to tag along. Consequently, VCP will hold 84 percent of the voting capital of Aracruz. As a result, there will be a corporate restructuring of the companies. Operational continuity The Companys plans and current projections were revised by management with the objective of optimizing the Companys performance of the standalone entity, without nevertheless conflicting with a potential alignment of its operations with those of the VCP. The debt resulting from losses on Financial Instruments has imposed an additional debt burden on Aracruz, requiring special attention by management to cash flows. Pag.: 38 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 11.01 - NOTES TO THE FINANCIAL INFORMATION Measures being taken include cost reduction efforts, deceleration of investments in growth projects and new initiatives to maximize cash generation, allied to Company cash generation. Management believes that these measures should be sufficient to provide the cash flow capable of serving the new debt levels as well as meeting other obligations of Aracruz. In order to maintain the continuity of its operations as well as its competitiveness in the industry, Aracruz is adopting several measures to overcome the challenges imposed by the current crisis. These are measures which seek to maximize its cash flow, maintain adequate liquidity and to guarantee its sustainability in the long run. To this end, Aracruz is making significant efforts to reduce immediately its costs, expenses and current investments so as to restrict its cash outflows. Operating plans and measures These efforts specifically related to costs and expenses include: Reduction of consumables and renegotiation of raw material prices; Reduction of employees, of outside hires and elimination of new hires; Elimination or reduction of general expenses such as travel, consulting services, training etc Investment plans Emergency measures with regards to recurring investment include: Reduction or postponement of investment in forest programs such as, for example, prioritization of cropping of forests whose offshoots may be used rather than cropping of forests for which replanting in and expensive maintenance is required; A reduction of investment in plant maintenance, postponement of substitutions of machinery, and improvement projects in the plants. Together with the short-term efforts, the management of Aracruz has also revised its long term investment plans, postponing or cancelling its growth projects, adapting them to the new market reality and to its financing capacity through generation of cash or raising of funding. These efforts include: The postponement of the Guaiba II project with the restart of investments forecast only after the first quarter of 2011. Postponement of the Veracel expansion projects (Veracel II), for at least one year. There has also been significant effort in the optimization of cash generation, principally from the monetization of assets, reduction of stock and of working capital, to compensate the fall in prices and reduction in demand. Among several initiatives, the following are worthy of note: Sale of property, unused but valuable land; Rental of properties to third parties; Auctions of disuse equipment; Sale of energy and chemicals. Pag.: 39 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2008 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 11.01 - NOTES TO THE FINANCIAL INFORMATION Conclusion The financial projections and those of the Cellulose market carried out by the tactical areas of the Company and supported by specialist industry consultants indicate that in the short to medium term, there should be a recovery of the balance between demand and supply of cellulose. Management believes that this should restore prices to reasonable levels and therefore cash generation can prosper with the level of total Aracruz debt. In parallel, it is also of general consensus amounts among economists that the financial markets in this period will have returned to normality, and credit lines will be established, making refinancing alternatives available in the net more comfortable conditions than those currently being offered in the market. With the measures and facts mentioned above, and with the improvement in the medium term scenarios, Aracruzs management believes that it is fully capable of meeting its obligations in the short and long terms, keeping the Company competitive and comfortably surpassing the turbulent scenario in which the world economy currently finds itself. (b) Basis of Presentation The financial statements were prepared and are presented in conformity with Brazilian generally accepted accounting practices. This covers Brazilian corporate Taxation, technical pronouncements, guidance and interpretations issued by the Accounting Pronouncements Committee (CPC), and by the standards and resolutions issued by the CVM and by the Institute of Independent Auditors of Brazil (IBRACON]. On December 28, 2007, Law 11638/07 was published, modifying and introducing new changes to Law 6404/76 (Brazilian Corporate Law). The said new law establishes several alterations to accounting matters and with regards to the preparation of financial statements, seeking to align with the International Accounting Standards (IFRS) applying these changes to Corporations and to large sized entities and requiring the CVM to issue Accounting Standards and Rulings for publicly quoted companies. On December 3, 2008, Provisional Measure 449 instituted the Transitional Tax Regime (RTT) which is used to calculate taxable income and deals with the tax adjustments resulting from the new accounting standards and procedures introduced by Law 11.638/07, as well as introducing certain modifications to Law 6404/76. As part of the process of harmonization of Brazilian GAAP to International Accounting Standards (IFRS) and the edition of accounting practices altered as a result of Law 11638/07 and provisional measure 449/08, the Accounting Standards and Technical Guidance with adoption required for December 31, 2008. The following are the principal technical pronouncements in effect with potential application to the financial statements and to the notes to the financial statements of the Company. CPC 01- Impairment of Assets (CVM Resolution 527/07 and CFC Resolution 1110/07) The objective of CPC 01 is to define procedures to ensure that assets are recorded at amounts that can be recovered through use or sale. Whenever there are clear indications that assets are impaired, the Company should immediately recognize this impairment through an allowance for losses. CPC 01 also defines when a company should reverse said losses and the required disclosures.
